Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1)  A method of determining distribution of lengths of a collection of carbon nanotubes, comprising: conjugating a biomolecule to surfaces of at least a portion of the carbon nanotubes, separating the conjugated carbon nanotubes having different lengths, wherein said conjugating step comprises carboyxylating said carbon nanotubes, and wherein said conjugating step further comprises covalently linking said biomolecule to COOH moieties of said carboxylated carbon nanotubes. 

Claim 15 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of determining distribution lengths of a collection of carbon nanotubes, comprising: conjugating a biomolecule to surfaces of at least a portion of the carbon nanotubes, separating the conjugated carbon nanotubes, wherein said step of separating the conjugated carbon nanotubes comprises subjecting said carbon 

Claim 22 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of determining average length of a sample of carbon nanotubes, comprising: labelling each of a plurality of carbon nanotubes with a biological moiety, t provide a labelled carbon nanotubes; subjecting the labelled carbon nanotubes to gel electrophoresis; treating the electrophoresis gel comprising the labelled carbon nanotubes with a visualizing agent to provide stained, labelled carbon nanotubes; measuring at a plurality of locations in the electrophoresis gel the visual intensity of the stained, labelled carbon nanotubes; wherein the average length of the stained, labelled carbon nanotubes is a function of their distance travelled in the electrophoresis gel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655